


Exhibit 10.12




NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.




Original Issue Date: February 20, 2020

Principal Amount: $54,271

 

 

 

Purchase Price: $49,337




10% CONVERTIBLE PROMISSORY NOTE

DUE FEBRUARY 20, 2021




THIS 10% CONVERTIBLE PROMISSORY NOTE is one of a series of duly authorized and
validly issued 10% Convertible Notes issued at a 10% original issue discount by
Black Cactus Global Inc., a Florida corporation (the “Company”) (this note, the
“Note” and, collectively with the other notes of such series, the “Notes”).




FOR VALUE RECEIVED, the Company promises to pay to Bellridge Capital, LP its
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $54.271 (“Original Principal Amount”) on
February 20, 2021 (the “Maturity Date”) or such earlier date as this Note is
required or permitted to be repaid as provided hereunder, and to pay interest to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Note in accordance with the provisions hereof. This Note is subject to the
following additional provisions:




Section 1.          Definitions. For the purposes hereof, (a) capitalized terms
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and (b) the following terms shall have the following meanings:




“Alternate Consideration” shall have the meaning set forth in Section 5(e).




“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its




--------------------------------------------------------------------------------




property that is not discharged or stayed within 60 calendar days after such
appointment, (e) the Company or any Significant Subsidiary thereof makes a
general assignment for the benefit of creditors, or (f) the Company or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.




“Base Conversion Price” shall have the meaning set forth in Section 5(b).




“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).




“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.




“Buy-In” shall have the meaning set forth in Section 4(c)(v).




“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion, exercise or
exchange of the Notes or the Securities issued together with the Notes), (b) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the shareholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the shareholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors of the Company (the “Board of Directors”)
which is not approved by a majority of those individuals who are members of the
Board of Directors on the Original Issue Date (or by those individuals who are
serving as members of the Board of Directors on any date whose nomination to the
Board of Directors was approved by a majority of the members of the Board of
Directors who are members on the date hereof), or (e) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d) above.




“Conversion” shall have the meaning ascribed to such term in Section 4.




“Conversion Date” shall have the meaning set forth in Section 4(a).




“Conversion Price” shall have the meaning set forth in Section 4(b).




“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.




“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.




“Default Interest Rate” shall have the meaning set forth in Section 2(a).




“Dilutive Issuance” shall have the meaning set forth in Section 5(b).




“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).




- 2 -

--------------------------------------------------------------------------------




“DWAC” means the Deposit or Withdrawal at Custodian system at The Depository
Trust Company.




“Event of Default” shall have the meaning set forth in Section 7(a).




“Fundamental Transaction” shall have the meaning set forth in Section 5(e).




“Mandatory Default Amount” means the sum of (a) 150% of the outstanding
principal amount of this Note, plus 150% of accrued and unpaid interest hereon,
and (b) all other amounts, costs, expenses and liquidated damages due in respect
of this Note.




“New York Courts” shall have the meaning set forth in Section 8(e).




“Note Register” shall mean the note register maintained by the Company.




“Notice of Conversion” shall have the meaning set forth in Section 4(a).




“Option Value” means the value of a Common Stock Equivalent based on the Black
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of (A) the Trading Day prior to the public announcement of the
issuance of the applicable Common Stock Equivalent, if the issuance of such
Common Stock Equivalent is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Common Stock Equivalent if the issuance
of such Common Stock Equivalent is not publicly announced, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Common Stock
Equivalent as of the applicable date of determination, (ii) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of (A) the Trading Day immediately following
the public announcement of the applicable Common Stock Equivalent if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iii) the underlying price per share used in such calculation shall
be the highest VWAP of the Common Stock during the period beginning on the
Trading Day prior to the execution of definitive documentation relating to the
issuance of the applicable Common Stock Equivalent and ending on (A) the Trading
Day immediately following the public announcement of such issuance, if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iv) a zero cost of borrow and (v) a 360 day annualization factor.




“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.




“Payment Date” shall have the meaning set forth in Section 2(b).




“Permitted Indebtedness” means (a) Indebtedness outstanding as of the Original
Issue Date, (b) the indebtedness evidenced by the Notes, and (c) capital lease
obligations and purchase money indebtedness incurred in connection with the
acquisition of machinery and equipment.




“Purchase Agreement” means the Securities Purchase Agreement, dated as of
February 20, 2020 among the Company and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.




- 3 -

--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.




“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).




“Successor Entity” shall have the meaning set forth in Section 5(e).




“Trading Day” means a day on which the principal Trading Market is open for
trading.




“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any market of the OTC Markets,
Inc. (or any successors to any of the foregoing).




“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on the
OTCQB or OTCQX and if prices for the Common Stock are then reported by the OTC
Pink marketplace published by OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (c) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Notes then outstanding and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.




Section 2.          Interest; Payments.




(a)        Interest. Interest shall accrue to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note at the rate of
ten percent (10%) per annum, payable in entirety for a minimum of one year
commencing from the Original Issue Date, calculated on the basis of a 365-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the outstanding principal (or conversion to the extent applicable),
together with all accrued and unpaid interest, liquidated damages and other
amounts which may become due hereunder, has been made. Following an Event of
Default, until such Event of Default has been cured, interest shall accrue at
the lesser of (i) the rate of 24% per annum, or (ii) the maximum amount
permitted by law (the lesser of clause (i) or (ii), the “Default Interest
Rate”). In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the calendar day immediately following the date of such cure; provided that
the interest as calculated and unpaid at the Default Interest Rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.




(b)        Payments. Interest payments are due and payable on the Maturity Date
(the ‘Payment Date’), except as otherwise set forth in this Note. If any Payment
Date is not a Business Day, then the applicable payment shall be due on the next
succeeding Business Day. Each Monthly Payment shall be equal to all accrued but
unpaid interest. The Company shall pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note on the Payment
Date, except as otherwise set forth in this Note. If any Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day. Each Monthly Payment shall be equal to all accrued but unpaid
interest.




- 4 -

--------------------------------------------------------------------------------




(c)        Payment in Cash. All payments shall be made in cash on any Payment
Date.




(d)        Prepayment and Redemption. During the first six months this Note is
in effect, the Company may redeem this Note by paying to the Holder an amount as
follows: (i) if the redemption is prior to the 90th day this Note is in effect
(including the 90th day), then for an amount equal to 120% of the unpaid
principal amount of this Note along with any interest that has accrued during
that period; (ii) if the redemption is on the 91st day this Note is in effect,
up to and including the 180th day this Note is in effect, then for an amount
equal to 130% of the unpaid principal amount of this Note along with any accrued
interest; (iii) This Note may be redeemed after the 180th day this Note is in
effect then for an amount equal to 135% of the unpaid principal amount of this
Note along with any accrued interest. The redemption must be closed and paid for
within 5 business days of the Company sending the redemption demand or the
redemption will be invalid and the Company may not redeem this Note. In the
event the Holder has delivered a Notice of Conversion to the Company prior to
the receipt of a redemption notice from the Company, the Notice of Conversion
shall prevail.




Section 3.          Registration of Transfers and Exchanges.




(a)        Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations (of no
less than $1,000 in principal amount), as requested by the Holder surrendering
the same. No service charge will be payable for such registration of transfer or
exchange.




(b)        Investor Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.




(c)        Reliance on Note Register. Prior to due presentment for transfer to
the Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.




Section 4.          Conversion.




(a)        Voluntary Conversion. At any time after 180 days from the Original
Issue Date February 20, 2020 and until this Note is no longer outstanding, and
provided that that the provisions of Rule 144 under the Securities Act so
permit, this Note shall be convertible, in whole or in part, at any time, and
from time to time, into shares of Common Stock at the option of the Holder. The
Holder shall effect conversions by delivering to the Company a Notice of
Conversion, the form of which is attached hereto as Annex A (each, a “Notice of
Conversion”), specifying therein the principal amount of this Note to be
converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. The Holder and the
Company shall maintain records showing the principal amount(s) converted in each
conversion, the date of each conversion, and the Conversion Price in effect at
the time of each conversion. The Company may deliver an objection to any Notice
of Conversion within one




- 5 -

--------------------------------------------------------------------------------




Business Day of delivery of such Notice of Conversion. In the event of any
dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note may be less than the amount stated
on the face hereof.




(b)        Conversion Price. The “Conversion Price” in effect on any Conversion
Date means, as of any Conversion Date or other date of determination, shall be
the lesser of (i) $0.0047, and (ii) 70% of the lowest trading price for the
Company’s Common Stock during the twenty Trading Days immediately preceding the
delivery by the Holder of a Notice of Conversion, provided however and
notwithstanding anything to the contrary herein, during an Event of Default the
Conversion Price in effect on any Conversion Date means, as of any Conversion
Date or other date of determination, shall be the lesser of (i) $0.004, and (ii)
60% of the lowest trading price for the Company’s Common Stock during the ten
Trading Days immediately preceding the delivery by the Holder of a Notice of
Conversion. The applicable prices shall be as reported by Bloomberg L.P.
Notwithstanding the foregoing, in no event shall the Conversion Price be less
than the par value of the Common Stock.




(c)        Mechanics of Conversion or Prepayment.




(i)         Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price in effect at the
time of such conversion.




(ii)        Delivery of Certificate Upon Conversion. Not later than two (2)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder any certificate or
certificates required to be delivered by the Company under this Section 4(c).




(iii)       Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.




(iv)       Partial Liquidated Damages. If the Company fails for any reason to
deliver to the Holder such certificate or certificates pursuant to Section
4(c)(ii) by the Share Delivery Date, the Company shall pay to the Holder, in
cash, as liquidated damages and not as a penalty, for each $1,000 of principal
amount being converted, $10 per Trading Day (increasing to $20 per Trading Day
on the tenth Trading Day after such Conversion Date) for each Trading Day after
such Share Delivery Date until such certificates are delivered or Holder
rescinds such conversion. Nothing herein shall limit a Holder’s right to pursue
actual damages or declare an Event of Default pursuant to Section 7 hereof for
the Company’s failure to deliver Conversion Shares or, if applicable, cash,
within the period specified herein and the Holder shall have the right to pursue
all remedies available to it hereunder, at Law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable Law.




(v)        Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to




- 6 -

--------------------------------------------------------------------------------




deliver to the Holder such certificate or certificates by the Share Delivery
Date pursuant to Section 4(c)(ii), and if after such Share Delivery Date the
Holder is required by its brokerage firm to purchase (in an open market
transaction or otherwise), or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Conversion Shares which the Holder was entitled to receive upon the conversion
relating to such Share Delivery Date (a “Buy-In”), then the Company shall (A)
pay in cash to the Holder (in addition to any other remedies available to or
elected by the Holder) the amount, if any, by which (x) the Holder’s total
purchase price (including any brokerage commissions) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that the Holder was entitled to receive from the conversion at
issue multiplied by (2) the actual sale price at which the sell order giving
rise to such purchase obligation was executed (including any brokerage
commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and evidence of the
amount of such loss. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at Law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.




(vi)       Reservation of Shares Issuable Upon Conversion. The Company covenants
that it will reserve and keep available out of its authorized and unissued
shares of Common Stock for the purpose of issuances upon conversion of this Note
and the issued with this Note, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Notes), not less than 350% of the Required Minimum; and if at any
time the number of authorized but unissued shares of Common Stock shall be
insufficient to effect the conversion of this note or shall be less than the
Required Minimum, the Company shall take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose. The Company covenants that all shares of Common Stock that shall be
issuable upon conversion of this Note shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable.




(vii)      Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.




(viii)     Transfer Taxes and Expenses. The issuance of certificates for shares
of the Common Stock on conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the




- 7 -

--------------------------------------------------------------------------------




Company that such tax has been paid. The Company shall pay all Transfer Agent
fees required for same-day processing of any Notice of Conversion and all fees
to the Depository Trust Company (or another established clearing corporation
performing similar functions) required for same-day electronic delivery of the
Conversion Shares.




(d)        Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes or the Warrants) beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 4(d)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination. In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the SEC, as the case may be, (ii) a more recent public announcement by the
Company, or (iii) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note held by the Holder. The Holder, upon not less than 61 days’ prior
notice to the Company, may increase the Beneficial Ownership Limitation
provisions of this Section 4(d) solely with respect to the Holder’s Note,
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of this Note held by
the Holder and the provisions of this Section 4(d) shall continue to apply. Any
such increase or decrease will not be effective until the 61st day after such
notice is delivered to the Company. The Holder may also decrease the Beneficial
Ownership Limitation provisions of this Section 4(d) solely




- 8 -

--------------------------------------------------------------------------------




with respect to the Holder’s Note at any time, which decrease shall be
effectively immediately upon delivery of notice to the Company. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.




Section 5.          Certain Adjustments.




(a)        Stock Dividends and Stock Splits. If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Notes or pursuant to any of the
other Transaction Documents), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.




(b)        Subsequent Equity Sales. If, at any time, for so long as the Note or
any amounts accrued and payable thereunder remain outstanding, the Company or
any Subsidiary, as applicable, sells or grants any option to purchase or sells
or grants any right to reprice, or otherwise disposes of or issues, any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock at an effective price per share that is lower than the Conversion
Price then in effect (such lower price, the “Base Conversion Price” and each
such issuance a “Dilutive Issuance”), then the Conversion Price shall be
immediately reduced to equal the Base Conversion Price.




If the holder of Common Stock or Common Stock Equivalents outstanding on the
Original Issue Date or issued thereafter shall at any time, whether by operation
of purchase price adjustments, reset provisions, floating conversion, exercise
or exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, receive or be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price then in effect, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date and such issuance shall
be deemed to be a Dilutive Issuance.




If after any Dilutive Issuance of Common Stock Equivalents, the price per share
for which shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the Conversion Price
in effect at the time of such amendment or adjustment, then the Conversion Price
shall be adjusted upon each such issuance or amendment as provided in this
Section 5(b).




In case any Common Stock Equivalent is issued in connection with the issue or
sale of other securities of the Company, together comprising one integrated
transaction, (x) the Common Stock Equivalents will be deemed to have been issued
for the Option Value of such Common Stock Equivalents and (y) the other
securities issued or sold in such integrated transaction shall be deemed to have
been




- 9 -

--------------------------------------------------------------------------------




issued or sold for the difference of (I) the aggregate consideration received by
the Company less any consideration paid or payable by the Company pursuant to
the terms of such other securities of the Company, less (II) the Option Value.
If any shares of Common Stock or Common Stock Equivalents are issued or sold or
deemed to have been issued or sold for cash, the amount of such consideration
received by the Company will be deemed to be the net amount received by the
Company therefor. If any shares of Common Stock or Common Stock Equivalents are
issued or sold for a consideration other than cash, the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the VWAP of such public traded securities on the date of receipt. If any
shares of Common Stock or Common Stock Equivalents are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor will be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such shares of Common Stock or Common
Stock Equivalents, as the case may be.




If the Company enters into a Variable Rate Transaction despite the prohibition
set forth in the Purchase Agreement, the Company shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion price
at which such securities may be converted or exercised under the terms of such
Variable Rate Transaction.




The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.




The provisions of this Section 5(b) shall apply each time a Dilutive Issuance
occurs after the Original Issue Date for so long as the Note or any amounts
accrued and payable thereunder remain outstanding, but any adjustment of the
Conversion Price pursuant to this Section 5(b) shall be downward only.




Notwithstanding anything in this Section 5(b), no adjustment will be made under
this Section 5(b) in respect of an Exempt Issuance.




(c)        Pro Rata Distributions. During such time as this Note is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets or rights or warrants to acquire its assets, or subscribe for or purchase
any security other than Common Stock, to holders of shares of Common Stock, by
way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation with respect to the Company
or any other publicly-traded corporation subject to Section 13(d)




- 10 -

--------------------------------------------------------------------------------




of the Exchange Act, then the Holder shall not be entitled to participate in
such Distribution to such extent (or in the beneficial ownership of any shares
of Common Stock as a result of such Distribution to such extent)).) and the
portion of such Distribution shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Beneficial Ownership Limitation with respect to the Company
or any other publicly-traded corporation subject to Section 13(d) of the
Exchange Act).).




(d)        Fundamental Transaction. If, at any time while this Note is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, (v) the Company, directly or
indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Note, the Holder
shall have the right to receive, for each Conversion Share that would have been
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction (without regard to any limitation on the conversion of
this Note), the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Note is convertible immediately prior to such Fundamental
Transaction (without regard to any limitation on the conversion of this Note).
For purposes of any such conversion, the determination of the Conversion Price
shall be appropriately adjusted to apply to such Alternate Consideration based
on the amount of Alternate Consideration issuable in respect of one (1) share of
Common Stock in such Fundamental Transaction, and the Company shall apportion
the Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
Fundamental Transaction involving a person or entity not traded on a Trading
Market, the Company or any Successor Entity (as defined below) shall, at the
Holder’s option, exercisable concurrently with the consummation of the
Fundamental Transaction, purchase this Note from the Holder by paying to the
Holder the product of (a) the number of Conversion Shares issuable upon full
conversion of this Note (without regard to any limitation on conversion of this
Note) and (b) the positive difference between the cash per share paid in such
Fundamental Transaction minus the then in effect Conversion Price. The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(e) pursuant to
written agreements in form and substance




- 11 -

--------------------------------------------------------------------------------




reasonably satisfactory to the Holder and approved by the Holder (without
unreasonable delay) prior to such Fundamental Transaction and shall, at the
option of the holder of this Note, deliver to the Holder in exchange for this
Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction, and with a
conversion price which applies the Conversion Price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Note immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Company herein. Notwithstanding anything in this Section 5(e), an Exempt
Issuance shall not be deemed a Fundamental Transaction.




(e)        Calculations. All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.




(f)        Notice to the Holder.




(i)         Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.




(ii)        Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any shareholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least ten calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale,




- 12 -

--------------------------------------------------------------------------------




transfer or share exchange, provided that the failure to deliver such notice or
any defect therein or in the delivery thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries (as determined in
good faith by the Company), the Company or its successor shall simultaneously
file such notice with the SEC pursuant to a Current Report on Form 8-K. The
Holder shall remain entitled to convert this Note during the 20-day period
commencing on the date of such notice through the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.




Section 6.         Negative Covenants. As long as any portion of this Note
remains outstanding, unless the holders of a majority in principal amount of the
then outstanding Notes shall have otherwise given prior written consent, the
Company shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:




(a)        other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any Indebtedness for borrowed money of any kind,
including, but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;




(b)        amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;




(c)        enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the SEC assuming
that the Company is subject to the Securities Act or the Exchange Act, unless
such transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or




(d)        enter into any agreement with respect to any of the foregoing.




Section 7.          Events of Default.




(a)        “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of Law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):




(i)         any default in the payment of (A) the principal amount of any Note
or (B) interest, late fees, liquidated damages and other amounts owing to a
Holder on any Note, as and when the same shall become due and payable (whether
on a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within three Trading Days;




(ii)        the Company shall fail to observe or perform any other covenant or
agreement contained in the Notes (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (x) below) or any Transaction Document which
failure is not cured, if possible to cure, within the earlier to occur of (A) 3
Trading Days after notice of such failure sent by the Holder or by any other
Holder to the Company and (B) 5 Trading Days after the Company has become aware
of such failure;




(iii)       If after forth-five (45) days from the date hereof while the Holder
owns any Registrable Securities, the Registration Statement is not effective
under the Securities Act registering the Registrable Securities;




- 13 -

--------------------------------------------------------------------------------




(iv)       if ninety (90) days from the date hereof, while the Holder owns any
Registrable Securities, the Registration Statement is not effective under the
Securities Act registering the Registrable Securities;




(v)        any representation or warranty made in this Note, any other
Transaction Document, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder pursuant hereto or thereto shall be untrue or incorrect in
any material respect as of the date when made or deemed made;




(vi)       the Company or any Significant Subsidiary (as such term is defined in
Rule 1­02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;




(vii)      the Company or any Subsidiary shall default on any of its obligations
under any, mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money,
including debentures or promissory notes or money due under any long term
leasing or factoring arrangement that (a) involves an obligation greater than
$5,000, whether such indebtedness now exists or shall hereafter be created, and
(b) results in such indebtedness becoming or being declared due and payable
prior to the date on which it would otherwise become due and payable and such
default is not cured within three Trading Days;




(viii)     the Common Stock shall not be eligible for listing or quotation for
trading on its Trading Market for a period longer than 10 Trading Days;




(ixi)      the Company shall have consummated a Change of Control Transaction
or/Fundamental Transaction without the Lead Investors consent without paying in
full all amounts owed under the Note at or prior to such consummation;




(x)        a final judgment for the payment of money aggregating in excess of
$50,000 is rendered against the Company and/or any of its Subsidiaries and which
judgment is not, within 45 days after the entry thereof, bonded, discharged or
stayed pending appeal, or is not discharged within 60 days after the expiration
of such stay; provided, however, any judgment that is covered by insurance or an
indemnity from a credit-worthy party will not be included in calculating the
amount of the judgment so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within 30
days of the issuance of such judgment.




(xi)       the Company shall provide at any time notice to the Holder, including
by way of public announcement, of the Company’s intention to not honor requests
for conversions of any Notes in accordance with the terms hereof or the Company
does not honor a request for conversion of any Notes as required by the Notes




(xii)      the Company shall be in breach of any material contract or agreement.




(b)        Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. Upon the payment in full of the
Mandatory Default Amount, the Holder shall promptly surrender this Note to or as
directed by the Company. In connection with such acceleration described herein,
the Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies




- 14 -

--------------------------------------------------------------------------------




hereunder and all other remedies available to it under applicable Law. Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 7(b). No such rescission or annulment shall affect any subsequent Event
of Default or impair any right consequent thereon.




(c)        Interest Rate Upon Event of Default. Commencing on the occurrence of
any Event of Default and until such Event of Default is cured, this Note shall
accrue interest at an interest rate equal to the Default Interest Rate.




Section 8.          Miscellaneous.




(a)        No Rights as Stockholder Until Conversion. This Note does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the conversion hereof other than as explicitly set forth in
Section 4.




(b)        Notices. All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted next business day delivery, as follows:




 

If to the Company:

Black Cactus Global Inc.

 

 

8275 S. Eastern Avenue

 

 

Suite 200

 

 

Las Vegas, NV 89123

 

 

 

 

If to Holder:

Bellridge Capital LP.

 

 

515 E. Las Olas Boulevard, Suite 120A

 

 

Fort Lauderdale, Florida 33301




or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
date of delivery.




(c)        Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest and late fees, as applicable, on this Note at the time,
place, and rate, and in the coin or currency, herein prescribed. This Note is a
direct debt obligation of the Company. This Note ranks pari passu with all other
Notes now or hereafter issued under the Purchase Agreement.




(d)        Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company. The applicant for a
new Note under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of the new
Note.




(e)        Exclusive Jurisdiction; Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in




- 15 -

--------------------------------------------------------------------------------




accordance with the internal laws of the State of New York, without regard to
the principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall only be commenced in the state and
federal courts sitting in New York, New York (the “New York Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable Law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.




(f)        Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the Holder must be in writing.




(g)        Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, as long as the
essential terms and conditions of this Note for each party remain valid,
binding, and enforceable. If it shall be found that any interest or other amount
deemed interest due hereunder violates the applicable Law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable Law.




(h)        Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at Law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at Law for any such breach would be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
The Company shall provide all information and documentation to the Holder that
is reasonably requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note.




- 16 -

--------------------------------------------------------------------------------




(i)        Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.







(Signature Pages Follow)







- 17 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.







BLACK CACTUS GLOBAL INC.










By: __________________________

Name: ________________________

Title: _________________________




- 18 -

--------------------------------------------------------------------------------




ANNEX A

NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the 10% Convertible
Note due February 20, 2021 issued by Black Cactus Global Inc., a Florida
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written below.
If shares of Common Stock are to be issued in the name of a person other than
the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.




By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.




The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.




Conversion calculations:




Date to Effect Conversion:




Principal Amount of Note to be Converted:




Payment of Interest in Common Stock __ yes __ no

If yes, $_____ of Interest Accrued on Account of

Conversion at Issue.




Number of shares of Common Stock to be issued:







Signature:




Name:







DWAC Instructions:




Broker No: _______________

Account No: ____________________________________




- 19 -

--------------------------------------------------------------------------------




Schedule 1

CONVERSION SCHEDULE




The 10% Convertible Note due on February 20, 2021 in the original principal
amount of $54,271 are issued by Black Cactus Global Inc., a Florida corporation.
This Conversion Schedule reflects conversions made under Section 4 of the above
referenced Note.




Dated:




Date of
Conversion
(or for first

entry, Original
Issue Date)

Amount of
Converted
Principal

Aggregate Principal
Amount Remaining
Subsequent to
Conversion
(or original Principal
Amount)

Applicable
Conversion Price

Company Attest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




- 20 -

--------------------------------------------------------------------------------